Citation Nr: 9909316	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back pain.  

2.  Entitlement to service connection for status post mitral 
valve replacement/heart murmur.  

3.  Entitlement to an increased (compensable) rating for 
residuals, pneumothorax, status post thoracotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to January 
1961.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that during the March 1998 VA examination the 
veteran expressed a desire to withdraw his claim of service 
connection for low back pain.  However, the veteran has not 
submitted express written consent for withdrawal of his 
appeal as required by 38 C.F.R. § 20.204(b).  Therefore, the 
claim of service connection for low back pain remains in 
appellate status. 

The issue of an increased rating for residuals, pneumothorax, 
status post thoracotomy will be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for low back pain is plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for status post mitral valve 
replacement/heart murmur is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for low back pain.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for status post mitral valve 
replacement/heart murmur.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in June 1960 the 
veteran injured his back in an automobile accident.  In 
August 1960, he was seen for complaint of lower back pain.  
He indicated that his back had snapped that morning and that 
he could not bend over.  The impression was back strain.  The 
next day, he reported that the pain persisted.  The 
impression was lumbosacral strain.  Three days later, it was 
noted that he was improving and had no pain.  In December 
1960, he was seen after twisting his back.  Physical 
examination revealed considerable left paraspinous spasm with 
tenderness in the mid-thoracic area.  The diagnosis was acute 
back strain.  The next day, the veteran reported that he 
still had pain but was doing much better.  The diagnosis 
remained the same.  Following clinical evaluation, two days 
later, the diagnosis was acute ligament tear.  The records 
are negative for finding of a heart murmur.  Clinical 
evaluation of the spine and cardiovascular system was normal 
on separation examination in January 1961.  

Private dated in 1988 and 1989 indicate that the veteran was 
diagnosed with a heart murmur in 1980, was diagnosed with 
mitral valve prolapse and mitral regurgitation in 1984, and 
underwent mitral valve replacement in 1988.  

On VA examination in May 1993, the veteran stated that while 
in service in 1958 he was in an automobile accident after 
which developed intermittent low back pain without radiation 
to the legs.  He had been able to walk long distances without 
any problems regarding this on many occasions.  It was also 
noted that he had been found to have a heart murmur in the 
late 1970's, several years after discharge from the Navy.  In 
1988, because of apparent cardiac symptomatology, a 
prosthetic mitral was placed in the veteran.  Since that 
time, he had had no further cardia symptoms and had been on 
Coumadin therapy followed by an outside cardiologist.  
Examination of the heart revealed a regular rhythm with 
normal prosthetic sounds of the mitral valve heard.  No S3, 
S4 were heard.  No apparent cardiac enlargement on physical 
examination.  There was a grade II/VI early blowing diastolic 
murmur along the left and right sternal border.  The veteran 
was able to flex his lower spine at the lumbosacral level to 
90 degrees without difficulty.  Gait was normal.  Neurologic 
examination was entirely within normal limits.  The pertinent 
diagnoses were low back pain (chronic and intermittent - 
mild) and status post prosthetic mitral valve surgery in 1988 
with present heart murmur compatible with aortic 
insufficiency (asymptomatic at present time).  

In September 1994, the veteran testified that he injured his 
back in service in 1960 in an automobile accident with 
reinjury in December 1960.  He stated that the first post-
service treatment for his low back was in 1964 when he had 
muscle spasms.  He indicated that he worked in construction 
and felt that this may have aggravated his already weak back.  
He received no treatment between 1964 and 1990.  He testified 
that he was aware of the heart murmur for the first time in 
the 1970's.  He felt that this was secondary to the chest 
injury in service since he was not born with it and had no 
other injury to his chest.  See September 1994 hearing 
transcript.

The veteran was afforded a VA examination in March 1998.  The 
examiner noted that the veteran wished to drop his claim of 
service connection for a low back condition.  The veteran 
stated that he was noted to have a heart murmur sometime in 
the 1970's.  He was not sure if he had a heart murmur before 
that.  He did not recall having any cardiac diseases as a 
child.  He stated that his heart murmur was followed over the 
years and that he was told in approximately 1984 that his 
heart was enlarging.  In 1988, his symptoms of chest pain and 
radiation to the left arm and left leg were becoming more 
frequent.  It was decided at that time to undergo a 
replacement of his mitral valve. He had a prosthetic valve 
placed in 1988 and has been on Coumadin since then.  
Examination of the heart showed regular rate and rhythm with 
no S3 or S4 heard.  There was a loud mechanical valve click 
heard in the mitral area.  There was also a 3 over 6 systolic 
as well as a 3 over 6 diastolic murmur heard in the aortic 
valve area.  This did not radiate to the carotid artery.  
There was no pericardial friction rub.  There were no heaves 
or thrills.  There was no jugular venous distension.  
Extremities did not reveal any cyanosis or edema.  The 
pertinent diagnoses were history of mitral valve replacement 
in 1988, aortic valvular disease and chronic chest pain which 
did not seem to be cardiac in nature.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In this case, the medical evidence reflecting a current low 
back disability is questionable.  As noted above, the May 
1993 VA examination was essentially negative for any 
pathology regarding the low back.  Even assuming, for the 
purpose of determining if the veteran has presented a well-
grounded claim, that the evidence establishes that the 
veteran currently had a low back disability, there is no 
competent medical evidence of record showing that the 
disability is causally related to an injury in service.  In 
addition, the Board notes that while the medical evidence 
reflects that the veteran currently suffers from a heart 
murmur, it fails to link the disability to service.  In view 
of the absence of competent medical evidence demonstrating a 
nexus between the disabilities and the veteran's period of 
military service, the claims are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's statements linking his 
disabilities to service as probative of a well-grounded 
claim.  Such opinions involve medical causation or medical 
diagnosis as to the effect that the claims are "plausible" 
or "possible" as required by Grottveit.  As the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeal prior to March 1, 
1999) held in Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay persons are not competent to offer medical opinions, so 
the assertions of lay persons concerning medical causation 
cannot constitute evidence of a well-grounded claim.

Given the veteran's failure to submit well-grounded claims, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, the VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 38 C.F.R. 
§ 3.159(a).  The veteran's representative contends that, 
subsequent to the Court's decisions pertaining to this issue, 
the VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well-grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  The veteran's 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  The Board, however, is 
required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet.App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Epps v. Gober, the United States Court of Appeals 
for the Federal Circuit held that the 38 U.S.C.A. "§ 5107(a) 
requires a claimant to submit and establish a 'well grounded' 
claim before the [Department of Veterans Affairs] is required 
to provide assistance to a claimant in developing the facts 
underlying his or her claim."  126 F.3d at 1469 (concluding 
that this is the correct statutory construction of 
§ 5107(a)).  Thus, assuming arguendo that the referenced 
changes to M21-1 were of a substantive quality that they have 
the same force as a regulation, Cf. Fugere v. Derwinski, 1 
Vet.App. 103 (1990), the Board notes that the courts' 
statutory interpretation of § 5107(a) remains controlling.  
See Epps, Grottveit, and Gilbert, all supra.  Accordingly, 
because a federal statute is of greater weight than a federal 
regulation, see generally Section 2 of Article VI of the 
United States Constitution, it follows that the Board must 
require the veteran fulfill his obligation of submitting a 
well grounded claim that before any "duty to assist" is 
triggered.


ORDER

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for status post mitral 
valve replacement/heart murmur is denied.  


REMAND

Service connection was granted by the RO for residuals, 
pneumothorax, status post thoracotomy in a September 1993 
rating decision.  The RO rated the disability as 
noncompensable pursuant to Diagnostic Code 6814 
(pneumothorax, spontaneous, for 6 months).  Pursuant to that 
section, residuals of pneumothorax were to be rated analogous 
to Diagnostic Code 6602 (asthma, bronchial).  

The Board notes that since the aforementioned September 1993 
appealed rating decision, VA, by regulatory amendment 
effective October 7, 1996, revised the criteria for 
diagnosing and evaluating respiratory disabilities.  See 61 
Fed.Reg. 46,720-46,731 (1996).  Residuals of pneumothorax are 
presently evaluated pursuant to Diagnostic Code 6843 
(traumatic chest wall defect, pneumothorax, hernia, etc.).  
Under this code, a 10 percent evaluation is warranted when 
FEV-1 is 71 to 80 percent of predicted, or when the ratio of 
FEV-1 to FVC is 71 to 80 percent, or when DLCO (SB) is 66 to 
80 percent of predicted; a 30 percent evaluation is warranted 
when FEV-1 is 56 to 70 percent of predicted, or when the 
ratio of FEV-1 to FVC is 56 to 70 percent, or when DLCO (SB) 
is 56 to 65 percent of predicted; a 60 percent evaluation is 
warranted when FEV-1 is 40 to 55 percent of predicted, or 
when the ratio of FEV-1 to FVC is 40 to 55 percent, or when 
DLCO (SB) is 40 to 55 percent of predicted, or when maximum 
oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit); and a 100 percent evaluation is 
warranted when pulmonary function studies show that FEV-1 is 
less than 40 percent of predicted, or when the ratio of FEV-1 
to FVC is less than 40 percent, or when Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is less than 40 percent of predicted, or when 
maximum exercise capacity is less than 15 ml/kg/min of oxygen 
consumption (with cardiac or respiratory limitation), or when 
there is cor pulmonale (right heart failure), or when there 
is right ventricular hypertrophy, or when there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or 
when there are episodes of acute respiratory failure, or when 
outpatient oxygen therapy is required.  38 C.F.R. § 4.97, 
Diagnostic Code 6843.  

The record shows that the veteran was afforded a VA 
examination in March 1998.  The report of examination 
indicated that pulmonary function testing showed a FVC of 
4.55 with a FEV-1 of 3.0; however, the percent predicted of 
FEV-1, FEV-1/FVC and DLCO (SB) was not provided.  The Board 
notes that when a medical examination report does not contain 
sufficient detail, the adjudicator is required to return the 
report as inadequate for evaluation purposes.  38 C.F.R. § 
4.2.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected lung condition since March 
1998.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should obtain the results of 
the pulmonary function testing performed 
in conjunction with the March 1998 VA 
examination.  If, for whatever reasons, 
the tests results are unavailable, the RO 
should schedule the veteran for a VA 
examination with an appropriate examiner 
to determine the current severity of his 
service-connected lung condition.  All 
indicated tests and studies must be 
conducted, and all objective findings 
should be reported in detail.  The 
examination should include FEV-1, FEV-
1/FVC, and DLCO (SB) tests and the 
results of those studies (i.e., the 
percents predicated) should be recorded.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for residuals, pneumothorax, 
status post thoracotomy, considering both 
the old and the new rating criteria.  The 
RO must explain to the veteran which 
criteria were used in the rating the 
respiratory condition and why the 
selected criteria are more favorable to 
the veteran.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


